COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF J. A. N., A               §              No. 08-17-00066-CV
 CHILD,
                                              §                Appeal from the
                     Appellant.
                                              §              388th District Court

                                              §            of El Paso County, Texas

                                              §             (TC# 2015DCM5440)

                                           §
                                         ORDER

       The Court GRANTS Dee Anne Boyd’s request for an extension of time within which to

file the Reporter’s Record until February 16, 2018.       NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Dee Ann Boyd, Court Reporter for the 388th District Court

for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on

or before February 16, 2018.

       IT IS SO ORDERED this 12th day of February, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.